Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-14-00646-CR

                                 Sonny James HERNANDEZ,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                    From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 13-07-00115-CRF
                           Honorable Stella Saxon, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, appellant’s motion to withdraw notice
of appeal is GRANTED, and this appeal is DISMISSED.

       SIGNED February 11, 2015.


                                                 _________________________________
                                                 Jason Pulliam, Justice